Citation Nr: 1047582	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation pursuant 
to 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.

4.  Entitlement to service connection for a pulmonary condition, 
to include as due to asbestos exposure, for accrued benefits 
purposes.

5.  Entitlement to service connection for Alzheimer's dementia 
for accrued benefits purposes.

6.  Entitlement to service connection for a head injury for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1954, 
and died in July 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran died in July 2006 at the age of 81; the death 
certificate listed the immediate cause of death as end-stage 
Alzheimer's disease.  Hypertension was noted as an underlying 
condition, which was due to or as a consequence of sick sinus 
syndrome and atrial fibrillation.  Gastroesophageal reflux 
disease was listed as a significant condition contributing to 
death but not resulting in the underlying cause.  No autopsy was 
performed. 

2.  At the time of the Veteran's death, service connection was 
not in effect for any disability.

3.  The evidence of record does not reflect that a disability of 
service origin or a service-connected disability caused or 
contributed to the Veteran's death.

4.  The appellant's claim for dependency and indemnity 
compensation (DIC) benefits was received by the RO in August 
2006, within the one-year period following the Veteran's death.

5.  The Veteran was not rated as totally disabling for a period 
of at least 5 years from the date of his discharge or release 
from active duty, or for at least 10 years preceding his death, 
and there is no evidence that he had ever been a prisoner of war.  

6.  At the time of his death, the Veteran had pending claims for 
a pulmonary condition, Alzheimer's dementia, and a head injury.

7.  The Veteran's service treatment records show no evidence of a 
pulmonary condition, Alzheimer's dementia, or a head injury.

8.  At the time of the Veteran's death, Alzheimer's dementia and 
chronic obstructive pulmonary disease were among his current 
diagnoses.

9.  The postservice medical evidence of record does not reflect 
evidence of a disability to constitute head injury residuals.

10.  The evidence of record does not relate the Veteran's 
pulmonary condition to his military service.

11.  The evidence of record does not relate the Veteran's 
Alzheimer's dementia to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2010). 

2.  The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.22 (2010).

3.  Eligibility to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is not established.  38 C.F.R. § 3.807 (2010).

4.  The criteria for service connection for a pulmonary condition 
for accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for Alzheimer's dementia 
for accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for service connection for a head injury for 
accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  A September 2006 letter satisfied the 
general duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant was not notified of regulations 
pertinent to the establishment of an effective date and of the 
disability rating, but she is not prejudiced by this lack of 
notice because the preponderance of the evidence is against her 
claims for the cause of the Veteran's death and for accrued 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Service connection was not in effect for any disability at the 
time of the Veteran's death, and her August 2006, March 2007, 
August 2007, and May 2008 statements reflect her clear 
understanding of how to substantiate her claim for benefits.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).
 
The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Printouts 
from VA's access of the Social Security Administration's (SSA) 
database indicates that, during his lifetime, the Veteran had 
received age-related benefits, but not disability benefits, from 
the SSA.  38 C.F.R. § 3.159 (c) (2).  A VA opinion with respect 
to the cause of the Veteran's death was obtained in November 
2008; the appellant has not argued, and the record does not 
reflect, that this opinion was inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  Based on the examiner's narrative, the evidence of 
record was clearly reviewed, and the examiner provided an opinion 
accompanied by a complete rationale.  Additionally, VA opinions 
were not obtained as to the three accrued benefits claims listed 
on the first page of this decision, as accrued benefits claims 
are based on evidence already in the claims file, and/or in VA's 
constructive possession, at the time of the Veteran's death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Cause of Death

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.  For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  Id.  
For a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Service connection was not in effect for 
any disability during the Veteran's lifetime.

The appellant asserts that the Veteran's death was the result of 
one or more service-connected disabilities.  The Veteran died in 
July 2006, at the age of 81, at home.  The death certificate 
listed the immediate cause of death as end-stage Alzheimer's 
disease.  Hypertension was noted as an underlying condition, 
which was due to or as a consequence of sick sinus syndrome and 
atrial fibrillation.  Gastroesophageal reflux disease was listed 
as a significant condition contributing to death but not 
resulting in the underlying cause.  No autopsy was performed.

The appellant has not asserted that the Veteran's sick sinus 
syndrome and atrial fibrillation were related to his military 
service.  She has, however, argued that his Alzheimer's dementia, 
hypertension, and gastroesophageal reflux disease, disabilities 
that the death certificate lists as having caused or contributed 
to his death, are related to service.  Service connection for 
hypertension and for gastroesophageal reflux disease, both on an 
accrued basis, were denied in the December 2009 rating decision, 
and the record does not reflect that the appellant filed a 
disagreement with that decision within the regulatory period.  As 
discussed elsewhere in this decision, the evidence of record does 
not relate the Veteran's Alzheimer's dementia to his military 
service or any incident therein.  Ultimately, the record does not 
show a causal connection between a service-connected disability 
and the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 
3.312.  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection for the cause of 
the Veteran's death is not warranted.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Benefits Under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if the 
Veteran's death is service-connected, even though the Veteran 
died of nonservice-connected causes, if the Veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the Veteran was receiving, or was entitled to 
receive, compensation for a service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated totally 
disabling continuously since the Veteran's release from active 
duty, and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately preceding 
death if the Veteran was a former prisoner of war who died after 
September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Veteran was separated from service in April 1954.  Service 
connection was not in effect for any other disabilities during 
the Veteran's lifetime.  Thus, there were no service-connected 
disabilities that were rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding the 
Veteran's death.  There were also no service-connected 
disabilities that were continuously rated totally disabling for a 
period of not less than five years from the date of his April 
1954 service separation, and the Veteran was not a former 
prisoner of war.

For these reasons, there is no legal basis for entitlement to DIC 
under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  The Board is obligated to decide cases based on the 
evidence before it.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994) (holding that the Board is bound by the law and is without 
authority to grant benefits on an equitable basis).

The preponderance of the evidence is against the claim for 
entitlement to benefits under 38 U.S.C.A. § 1318; there is no 
doubt to be resolved, and DIC benefits are not warranted.  
Gilbert, 1 Vet. App. at 57-58.

Chapter 35 Benefits

Chapter 35, Title 38, United States Code extends the VA 
educational program to surviving spouses of veterans who died of 
service-connected disabilities and to the surviving spouse of a 
veteran who, when he died, had a service-connected total 
disability that was permanent in nature.  See 38 U.S.C.A. §§ 
3500, 3501(a) (1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021 
(2010).

At the time of the Veteran's July 2006 death, service connection 
was not in effect for any disability.  The evidence of record 
does not support a finding that his death was related to his 
military service.  Under these circumstances, the appellant does 
not meet the basic eligibility requirements for entitlement to 
Chapter 35 educational benefits.  See Sabonis, 6 Vet. App. at 
430.

The preponderance of the evidence is against the claim for 
entitlement to Dependents Education Assistance under Chapter 35, 
Title 38, United States Code; there is no doubt to be resolved; 
and Chapter 35 benefits are not warranted.  Gilbert, 1 Vet. App. 
at 54-56.

Accrued Benefits Claims

The appellant asserts that she is entitled to accrued benefits.   
Upon the death of a veteran, his lawful surviving spouse may be 
paid periodic monetary benefits to which he was entitled at the 
time of the Veteran's death, and which were due and unpaid, based 
on existing rating decisions or other evidence that was on file 
when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Congress recently amended 38 U.S.C.A. § 5121 to repeal a two-year 
limit on accrued benefits so that a Veteran's survivor may 
receive the full amount of award for accrued benefits.  This 
change applies only to deaths occurring on or after the date of 
enactment, December 16, 2003, as is the case here.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 
(Dec. 16, 2003), codified at 38 U.S.C.A. § 5121(a).

Accrued benefits include those that a veteran was entitled to at 
the time of death under an existing rating or the evidence 
physically or constructively of record at the time of that 
veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 
Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the 
appellant cannot furnish additional evidence that could be used 
to substantiate her claim, and VA could not develop additional 
evidence that would substantiate the claims of entitlement to 
accrued benefits.  "Evidence in the file at date of death" 
means evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of death.  
38 C.F.R. § 3.1000(d) (4); see also Hayes v. Brown, 4 Vet. App. 
353 (1993).

The Veteran must have had a claim pending at the time of his 
death for such benefits, or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299- 
1300 (Fed. Cir. 1998).  An application for accrued benefits must 
also be filed within one year after the date of death.  38 C.F.R. 
§ 3.1000(c).  The appellant's claim for accrued benefits was 
filed in August 2006, within one year of the Veteran's death.  
Moreover, the Veteran's claims for service connection for a 
pulmonary condition, Alzheimer's dementia, and a head injury were 
pending at the time of his death.  As the threshold criteria for 
consideration of the claims, on an accrued basis, have been met, 
the pending claims must now be adjudicated.

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

Pulmonary Condition

The April 2006 asbestos questionnaire, which appears to have been 
completed by the appellant on the Veteran's behalf, asserts that 
the Veteran's service aboard military ships resulted in chronic 
obstructive pulmonary disease.  

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other asbestos-
related diseases, nor has the Secretary promulgated any 
regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Rather, VA has issued a circular on asbestos-related diseases, 
entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) [hereinafter "DVB Circular"], that provides some 
guidelines for considering compensation claims based on exposure 
to asbestos.  Id.  The DVB circular has subsequently been 
subsumed verbatim as § 7.21 of VA manual ADMIN21.  The most 
common disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The manual 
notes that lung cancer associated with asbestos exposure 
originates in the lung parenchyma rather than the bronchi.

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of 
exposure to asbestos solely from shipboard service. Rather, they 
are guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of disease 
found in insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is evidence of 
exposure before, during, or after service; and determine whether 
the disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. 
App. 347 (1999); VAOGCPREC 4-2000.

The Veteran's service treatment records, to include the April 
1954 service separation examination, show no evidence of a 
respiratory disorder, Alzheimer's disease or any cognitive 
abnormalities, or a head injury.  

Subsequent to service, a December 1991 VA chest x-ray showed some 
chronic obstructive pulmonary disease and a slightly enlarged 
heart.  However, no records dated during the appeal period show a 
diagnosed pulmonary disability.  A September 2005 VA outpatient 
treatment record notes no respiratory disease, and the November 
2005 VA aid and attendance questionnaire does not list a 
respiratory disorder among the "complete diagnoses" list noted 
on that form.  Chronic obstructive pulmonary disease is also not 
shown in the remainder of the VA outpatient treatment records 
associated with the claims file, dated from June 2000 through 
February 2006, or on the August 2006 death certificate.

It is not clear from the record whether a pulmonary disability 
was diagnosed at the time of the Veteran's death.  Affording the 
benefit of the doubt to the Veteran, based on the December 1991 
VA chest x-ray report, the Board finds that a disability likely 
existed but was not adequately documented in the record due to 
the prioritization of the Veteran's Alzheimer's and cardiac 
disabilities.  However, there are no opinions relating the 
chronic obstructive pulmonary disease shown on the December 1991 
x-ray to the Veteran's military service, to include any exposure 
to asbestos.  The appellant's assertions as to the Veteran's 
inservice asbestos exposure have been considered, but are not 
credible as to the etiology of his chronic obstructive pulmonary 
disease.  See Davidson, 581 F.3d at 1315-1316.  

As noted above, only of the evidence in the file at the time of 
the Veteran's death may be considered in determining whether 
service connection is warranted on an accrued basis.  
Unfortunately, the evidence in the Veteran's claims file at the 
time of his death does not show a relationship between the 
chronic obstructive pulmonary disease shown in the December 1991 
x-ray and his military service.  As such, the relevant service 
connection criteria are not met.  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Alzheimer's Dementia

The Veteran's service treatment records, to include the April 
1954 service separation examination, show no evidence of 
Alzheimer's disease or any cognitive abnormalities.  

VA outpatient treatment records dated from June 2000 through 
February 2006 show continued monitoring of his Alzheimer's, which 
was noted as becoming progressively worse in August 2004 and was 
described as "very advanced" by October 2005.  A September 2005 
VA outpatient treatment record noted that the  appellant and her 
daughter began noticing cognitive and other Alzheimer's related 
changes in the Veteran in approximately 1995.  The record also 
reflects that the Veteran was admitted for a inpatient respite 
stay in September 2005 due to periods of violence.  

In a November 2008 opinion, a VA neurologist reviewed the 
Veteran's claims file and noted the appellant's contention that 
the Veteran's Alzheimer's dementia, among other disabilities, was 
related to solvent and/or lead exposure during service.  The 
examiner's review of the record revealed that the Veteran had 
first been diagnosed with Alzheimer's disease in 2003, and that 
by the time the asbestos exposure form had been filled out in 
2006, the Veteran's Alzheimer's had advanced to a severe state, 
based on records from inpatient admissions for respite stays in 
2005 and early 2006.  He pointed out that, contrary to the 
appellant's contention, there was "no good evidence" in 
accepted medical literature, or in clinical studies, that 
exposure to such toxins increased the risk of developing 
Alzheimer's disease; he identified the known risk factors of 
Alzheimer's as advancing age and family history.  Ultimately, the 
examiner concluded, even if it were acknowledged that the Veteran 
had been exposed to toxins in service, based on the locations of 
his service and the associated duties, such exposure much less 
than likely led to the development of Alzheimer's dementia.  

There are no other opinions of record which contradict the 
November 2008 opinion, which is supported by the evidence of 
record.  The Veteran's period of service ended in 1954, almost 50 
years prior to the diagnosis of Alzheimer's dementia, and there 
is no evidence in the record of symptoms prior to this diagnosis 
to suggest an earlier onset.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  Ultimately, the record does not show that there 
was a causal connection between the Veteran's Alzheimer's disease 
and his military service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.  

The appellant's statements as to the nexus between the Veteran's 
death from Alzheimer's disease have been considered.  Indeed, 
service connection for Alzheimer's dementia, on an accrued basis, 
has been considered elsewhere in this decision.  However, as the 
record does not reflect that the appellant has the medical 
training and expertise to determine the etiology of the Veteran's 
death, and as such an opinion goes beyond the purview of lay 
observation, her statements are not competent evidence.  Compare 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), to 
Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Head Injury

The Veteran's service treatment records, to include the April 
1954 service separation examination, show no evidence of a head 
injury.  

In the April 2006 PTSD questionnaire, which it appears the 
appellant completed on the Veteran's behalf, it was asserted that 
sometime between March 1953 and October 1953, the Veteran 
sustained a head injury when a shipmate was working above him and 
dropped a battle lantern on his head with considerable force.  
However, the November 2008 VA examiner noted that there was no 
evidence of a head injury in the service treatment records, or 
any evidence that, during service, the Veteran had reported loss 
of consciousness or cognitive residuals characteristic of a head 
injury.

The appellant asserted in the April 2006 PTSD questionnaire that 
the Veteran "repeatedly" discussed the claimed battle lantern 
head injury with her, such that she was certain it was documented 
in his service treatment records.  The appellant's statements, 
relaying those previous statements of the Veteran, are sufficient 
evidence that the Veteran was, at some point in 1953, hit in the 
head with a battle lantern.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  However, the April 1954 service 
separation examination does not note abnormal cognitive 
abilities, and review of the voluminous VA outpatient treatment 
records does not reveal evidence of cognitive abnormalities prior 
to the onset of the Veteran's cognitive changes due to his 
Alzheimer's disease in approximately 1995, more than 40 years 
after his separation from service.  Mense, 1 Vet. App. at 356.  
Therefore, the record does not reflect that the Veteran's claimed 
1953 head injury resulted in any chronic residuals.  38 C.F.R. 
§ 3.303.  A claim for service connection fails if the requirement 
for evidence showing a currently diagnosed disorder is not 
satisfied.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.

Entitlement to Dependents Education Assistance is denied.

Service connection for a pulmonary condition, for accrued 
benefits purposes, is denied.

Service connection for Alzheimer's dementia, for accrued benefits 
purposes, is denied.

Service connection for a head injury, for accrued benefits 
purposes, is denied.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


